
	

115 SRES 10 IS: Expressing the sense of the Senate regarding the trafficking of illicit fentanyl into the United States from Mexico and China.
U.S. Senate
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2017
			Mr. Markey (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the trafficking of illicit fentanyl into the United
			 States from Mexico and China.
	
	
 Whereas the United States continues to experience a prescription opioid and heroin overdose epidemic that claimed almost 30,000 lives in 2014;
 Whereas fentanyl is a synthetic opioid and the euphoric effects of fentanyl are sometimes indistinguishable from the euphoric effects of heroin or morphine;
 Whereas the effect of fentanyl can be up to 50 times stronger than heroin and 100 times stronger than morphine;
 Whereas although pharmaceutical fentanyl can be diverted for misuse, most fentanyl deaths are believed to be linked to illicitly manufactured fentanyl and illicit versions of chemically similar compounds known as fentanyl analogs (collectively referred to in this preamble as illicit fentanyl);
 Whereas illicit fentanyl is potentially lethal even if only a very small quantity is ingested or inhaled;
 Whereas across the United States, illicit fentanyl use and related deaths are rising at alarming rates;
 Whereas illicit fentanyl is cheaper to manufacture than heroin and the sale of illicit fentanyl is highly profitable for drug dealers;
 Whereas illicit fentanyl is sold for its heroin-like effects and illicit fentanyl is often mixed with heroin, cocaine, or methamphetamine as a combination product, with or without the knowledge of the user;
 Whereas illicit fentanyl is often produced to physically resemble other opioid pain medicines, such as oxycodone, which sell for high amounts on the street;
 Whereas drug users often overdose on illicit fentanyl because users are unaware that they are ingesting illicit fentanyl and do not anticipate the toxicity and potential lethality of illicit fentanyl;
 Whereas, according to the Centers for Disease Control and Prevention, between 2013 and 2014, the death rate from overdoses caused by synthetic opioids, including illicit fentanyl and synthetic opioid pain relievers other than methadone, increased 80 percent;
 Whereas, in 2015, the Drug Enforcement Administration (referred to in this preamble as the DEA) issued a National Drug Threat Assessment Summary, which found that Mexican transnational criminal organizations are—
 (1)one of the greatest criminal drug threats to the United States; and (2)poly-drug organizations that use established transportation routes and distribution networks to traffic heroin, methamphetamine, cocaine, and marijuana throughout the United States;
 Whereas, in 2016, the DEA issued a National Heroin Threat Assessment Summary, which found that starting in late 2013, several states reported spikes in overdose deaths due to fentanyl and its analog acetyl-fentanyl;
 Whereas the 2016 National Heroin Threat Assessment Summary found that— (1)Mexican drug traffickers are expanding their operations to gain a larger share of eastern United States heroin markets; and
 (2)the availability of heroin is increasing throughout the United States; Whereas between 2013 and 2014, there were more than 700 fentanyl-related deaths in the United States;
 Whereas the number of deaths attributable to illicit fentanyl may be significantly underreported because—
 (1)coroners and medical examiners do not test, or lack the resources to test, routinely for fentanyl; (2)crime laboratories lack the resources to test routinely for fentanyl; and
 (3)illicit fentanyl deaths may erroneously be attributed to heroin; Whereas, in March 2015, the DEA issued a nationwide alert on illicit fentanyl as a threat to health and public safety;
 Whereas illicit fentanyl has the potential to endanger public health workers, first responders, and law enforcement personnel who may unwittingly come into contact with illicit fentanyl by accidentally inhaling airborne powder;
 Whereas, according to the DEA— (1)Mexico is the primary source for illicit fentanyl trafficked into the United States; and
 (2)distributors in China are the source of the fentanyl analogs and the precursor chemicals to manufacture fentanyl analogs that are found in Mexico and Canada;
 Whereas fentanyl produced illicitly in Mexico is— (1)smuggled across the southwest border of the United States, or delivered through mail and express consignment couriers; and
 (2)often mixed with heroin or diluents in the United States and then distributed in the same United States markets in which white powder heroin is distributed; and
 Whereas United States law enforcement officials have recently seen— (1)an influx of illicit fentanyl into the United States directly from China;
 (2)shipments of the equipment to manufacture illicit fentanyl, such as pill presses; and
 (3)some illicit fentanyl products being smuggled into the United States across the northern border with Canada: Now, therefore, be it
			
	
 That it is the sense of the Senate that— (1)the use of illicit fentanyl in the United States and the resulting overdose deaths are a public health crisis;
 (2)the trafficking of illicit fentanyl into the United States, especially the trafficking of illicit fentanyl by transnational criminal organizations, is a problem that requires close cooperation between the United States Government and the Governments of Mexico and China;
 (3)the United States Government and the Governments of Mexico and China have a shared interest in, and responsibility for, stopping the production of illicit fentanyl and its trafficking into the United States;
 (4)the United States should— (A)support efforts by the Governments of Mexico and China to stop the production of illicit fentanyl and its trafficking into the United States; and
 (B)take further measures to reduce and prevent heroin and fentanyl consumption through— (i)enhanced enforcement to reduce the illegal supply; and
 (ii)increased use of evidence-based prevention, treatment, and recovery services; and
 (5)the United States Government, including the Secretary of State, the Attorney General, the Secretary of Homeland Security, and the Director of the Office of National Drug Control Policy, should use the broad diplomatic and law enforcement resources of the United States, in partnership with the Governments of Mexico and China, to stop the production of illicit fentanyl and its trafficking into the United States.
			
